Citation Nr: 1027595	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1968.
These matters come before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
that decision, the RO denied entitlement to service connection 
for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran does not have current right ear hearing loss.

2.  The Veteran's left ear hearing loss is not the result of an 
in-service disease or injury.

3.  The Veteran's tinnitus is not the result of an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2006, the RO 
notified the Veteran of the evidence needed to substantiate his 
claim for service connection for bilateral hearing loss and 
tinnitus.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the August 2006 letter 
complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the August 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and pertinent 
service personnel records.  He has not identified any post-
service VA or private medical treatment for a hearing disability.  
In addition, he was afforded a VA examination for bilateral 
hearing loss and tinnitus.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Right Ear Hearing Loss

In the absence of proof of present disability a claim for service 
connection cannot be successful.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 
(1997). 

To be present as a current disability, there must be evidence of 
the condition at some time during the appeals period.  Gilpin v. 
West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves).

In this case, there is no medical evidence of current right ear 
hearing loss as defined by VA.  On a February 2007 VA audiological 
examination report the Veteran's pure tone thresholds, in 
decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right 
ear
25
25
10
20
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The Veteran reported that he 
experienced right ear hearing loss and that he was exposed to 
noise associated with such things as military weaponry and 
aircraft while in service.  However, the February 2007 VA 
examination report indicates that pure tone audiometry revealed 
hearing within normal limits in the Veteran's right ear. 

The Veteran has not undergone any other reported hearing 
examinations since service.

The Veteran is certainly competent to report symptoms of his 
claimed right ear hearing loss.  See Jandreau, 492 F.3d at 1376-
77; Buchanan, 451 F.3d at 1336.  However, the determination of 
whether a Veteran's hearing impairment constitutes hearing loss 
for VA purposes is determined by a mechanical application of the 
definition found in 38 C.F.R. § 3.385 to audiometric testing 
results.  As application of the applicable regulation reflects 
that the Veteran does not have current right ear hearing loss 
under VA law, service connection for this disability is not 
warranted.

Left Ear Hearing Loss and Tinnitus

The February 2007 VA examination report reveals that the Veteran 
has been diagnosed as having left ear hearing loss as defined by 
VA.  38 C.F.R. § 3.385.  He also reported tinnitus.  Furthermore, 
he has reported that he was exposed to loud noises in service 
associated with military weaponry and aircraft without the use of 
hearing protection while serving in Vietnam.

The Veteran's service personnel records indicate that his 
military occupational specialty (MOS) was an air traffic control 
operator and that he participated in the Vietnam Counter 
Offensive Phase II.  There is also evidence that the Veteran was 
engaged in combat in Vietnam.  In-service noise exposure, such as 
that described by the Veteran, could be consistent with the 
circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that 
an injury or disease was incurred in service will be accepted as 
sufficient proof of service connection where such evidence is 
consistent with the circumstances, conditions, or hardships, of 
service. 38 U.S.C.A. § 1154(b).  

Section 1154(b) sets forth a three step sequential analysis that 
must be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the veteran has proffered "satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease."  Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the first 
two requirements are met, VA shall accept the veteran's evidence 
as "sufficient proof of service connection," even if no official 
record of such incurrence exists.  In such a case, a factual 
presumption arises that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 
38 C.F.R. § 3.304.  

Competent evidence of a current disability and of a nexus between 
service and a current disability is still required 
notwithstanding the provisions of 38 U.S.C.A. 
§ 1154(b).  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. 
Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996).

As the Veteran's reports are consistent with the circumstances of 
his service, in-service noise exposure is conceded.  Thus, there 
is evidence of current left ear hearing loss and tinnitus and in-
service acoustic trauma.

With regard to the etiology of the Veteran's left ear hearing 
loss and tinnitus, the evidence indicates that they are not 
related to service.  There is no evidence of any complaints of or 
treatment for hearing difficulties in the Veteran's service 
treatment records and his October 1968 separation examination was 
normal.  

The Veteran has reported a continuity of hearing loss and 
tinnitus symptomatology.  In a July 2006 written statement (VA 
Form 21-4138), he stated that he had experienced hearing loss and 
tinnitus ever since his in-service noise exposure.  Also, during 
the February 2007 VA examination he reported that tinnitus began 
while he was in service.  The Veteran is competent to report a 
continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; 
Buchanan, 451 F.3d at 1336. However, his July 2006 and February 
2007 reports are inconsistent with an October 1968 report of 
medical history completed for service separation in which the 
Veteran reported that he did not have a history of hearing loss 
or any ear trouble.

The first documented complaint of hearing loss or tinnitus was 
reported in the Veteran's July 2006 service connection claim.  
The first clinical evidence of hearing difficulties is the 
February 2007 VA examination report.  

Given the inconsistencies in the Veteran's statements as to the 
onset of his hearing symptoms, the Board finds that his 
statements regarding a continuity of hearing loss and tinnitus 
symptomatology are not credible.  See Buchanan, 451 F.3d at 1331 
(the Board may find lay evidence lacks credibility due to 
inconsistent statements).

The February 2007 VA examination report includes an opinion that 
the Veteran's hearing loss and tinnitus were not likely related 
to service.  This opinion was based on the fact that the Veteran 
entered and exited the military with normal hearing and that he 
reported no ear or hearing problems at those times.  He had a 
history of recreational noise exposure from shooting and piloting 
aircraft after the military which accounted for the change in his 
hearing.

Although the Veteran's separation examination revealed a slight 
change at 500 Hz (20 decibels) in the right ear as compared to 
when he entered service, the audiologist who conducted the 
February 2007 VA examination noted that this frequency was very 
sensitive to outside noise and middle ear problems.  The examiner 
opined that since the left ear showed no significant change, it 
was most likely a temporary ear condition or a poorly fitted ear 
phone, as all other thresholds showed no significant change.

As the examiner explained the reasons for his opinion and they 
are consistent with the evidence of record, his opinion is 
entitled to substantial probative weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  

There is no other evidence of a relationship between the 
Veteran's left ear hearing loss or tinnitus and service and 
neither the Veteran nor his representative have alluded to the 
existence of any such evidence.  

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claim for service connection 
for bilateral hearing loss and tinnitus must be denied.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 
55-57.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


